Given, C. J.
Appellee contends that this court has no jurisdiction to entertain this appeal, for the reason that the amount in controversy, as shown by the pleadings, does not amount to One hundred dollars, and there being no certificate of the trial judge. The consolidation of the two cases from the justice’s court and the filing of pleadings in the district court having been by consent, we consider the case the same as if originally brought in the district court. Code, section 3173, relating to appeals to this court, provides: “But no appeal shall be taken in any cause in which the amount in controversy between the parties, as shown by the pleadings, does not exceed one hundred dollars, unless *331the trial judge shall certify that such cause involves the determination of a question of law upon which it is desirable to have the opinion of the supreme court.” There being no certificate in this case, the question turns upon whether the amount in controversy, as shown by the pleadings, exceeds one hundred dollars. The amount in controversy is to be determined upon the pleadings alone. Ormsby v. Nolan, 69 Iowa, 133. By the pleadings, the plaintiff’s claim is admitted, except as to the $4.62 ; the defendant’s counter-claim of $102.06 is denied. In Alsip v. Hard, 38 Iowa, 697, the plaintiff claimed $324.40. The defendant admitted the claim, and pleaded a counter-claim of one hundred dollars. The court says : “There being no controversy upon the claim of the plaintiffs, we must regard the counter-claim of the defendants as the amount in controversy in the action, and, since defendants’ amount does not exceed one hundred dollars, no appeal lies to this court.” In Madison v. Spitsnogle, 58 Iowa, 369, the plaintiff claimed sixty dollars, and the defendant, a counter-claim of fifty dollars, each denying the claim of the other. In deciding the question of amount in controversy, the court says : ‘ ‘ By combining the claims of both parties, there was one hundred and ten dollars in controversy; but both parties do not invoke the jurisdiction of this court, and we think the true construction of the statute is that it must appear from the pleadings that it was possible for the justice, consistently with the pleadings, to render judgment against one of the parties to the action for more than one hundred dollars. It is certain this could not have been done.” This case was followed in City of Centerville v. Drake, 58 Iowa, 564, wherein the plaintiff sought to recove $91.57, to which the defendant pleaded a counter-claim of one hundred dollars. Theré is no conflict between these cases. In the one it was simply held that the amount claimed in the counter-claim being the only sum in controversy, and that not exceeding one hundred dollars, there was no appeal. In the other it was held that, unless, consistent with the pleadings, judgment exceeding one hundred dollars can be entered, *332there can be no appeal. In this case the counter-claim is for more than one hundred dollars, and is in controversy ; yet with the admission of the plaintiff’s claim it is not possible, under the pleadings, to render judgment against either party for more than one hundred dollars, and hence the case is within the rule laid down in Madison v. Spitsnogle, and it is not appealable to this court without certifícate, — the amount in controversy, as shown by the pleadings, not exceeding one hundred dollars. The appeal is Dismissed.